By resort to a writ of habeas corpus, a relator, be he defendant or witness, is entitled to the constitutional protection against being held unreasonably or in excessive bail. (N.Y. Const., art. I, § 5.) Relief will be granted, however, only to prevent invasion of constitutional right, not because of difference of opinion as to the amount fixed.
In view of the facts here presented — for instance, the seriousness of the crime under investigation, murder; the character, reputation, background and extensive criminal records of relators; their relationship to others against whom they may be called to testify; the possibility of flight to avoid giving testimony; the difficulty, if not impossibility, of procuring their return if they do leave the State — in view, we say, of those facts among others, there was sufficient before the Judge of the Court of General Sessions to permit him, in the exercise of discretion, to fix the bail at $250,000 (Code Crim. Pro., § 618-b). While it is urged that such amount is high, it may not properly be said — on the record before us — that it was excessive as matter of law. (See People ex rel. Rothensies v.Searles, 229 App. Div. 603.) People ex rel. Lobell v.McDonnell (296 N.Y. 109), neither supports nor suggests a contrary view. As we there indicated, the reasonableness of bail in any case depends upon examination of the particular record. Evidence such as was here adduced was not there furnished.
Order affirmed, without costs, but without prejudice to the institution of any proceedings wherein relators may raise the question of undue or prolonged detention. That matter was pressed upon us by relators upon this appeal, but the People are entitled to an opportunity to submit evidence bearing on that issue.